Citation Nr: 0919713	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for bilateral hearing loss by 
correspondence dated in July 2006.  Assistance also shall 
include obtaining a medical examination or opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Regarding the Veteran's claim for service connection for 
bilateral hearing loss, the Board finds, after a review of 
service treatment records, that there may be a nexus between 
the claimed disorder and the Veteran's service.  A hearing 
loss disability for VA compensation purposes is defined by 
regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

In June 1969, at the time of his induction into service, the 
Veteran underwent a physical examination, to include 
audiometric testing.  The audiological evaluation in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
10
10
10
15
20

In March 1970, the Veteran underwent a flight physical.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
50
80
80
LEFT
       
35
40
50
65
70

An April 1970 service treatment record noted that the Veteran 
stated that he had decreased hearing in his right ear all his 
life and that he wanted to know if any improvement was 
possible.  He was referred to an ear, nose and throat (ENT) 
clinic that found moderate hearing loss bilaterally with more 
loss on the right side, though there was some doubt noted 
about the reliability of one of the audiograms taken.  It was 
suggested that the Veteran protect his ears from loud noises.  
The Veteran's military occupational specialty was a 
helicopter repairman.  When the Veteran returned to the 
clinic a month later mild hearing loss bilaterally was noted 
and the fact that the Veteran's hearing had improved.  The 
examiner suggested that the Veteran continue to protect his 
ears from loud noise.  His December 1970 discharge 
examination indicated normal hearing.  In fact, 0 decibels 
was listed for each measured frequency on the audiogram.  

The Board notes that the Veteran has submitted a non-VA 
audiogram dated in May 2008.  The results of the audiogram 
were in graphical form and were not numerically interpreted 
by a hearing specialist.  The Board cannot make a medical 
determination regarding the audiogram.  Therefore, the 
results are not adequate to determine whether the Veteran has 
a bilateral hearing loss disability meeting the requirements 
of 38 C.F.R. § 3.385, though the graph definitely indicates 
hearing loss beyond the 4,000 Hertz frequency tested 
according to VA regulations.  His service representative has 
requested a VA examination and medical opinion.

Therefore, because of the conflicting evidence of hearing 
loss during service, on remand the Veteran should be 
scheduled for a VA examination and opinion as to whether he 
currently has a hearing loss disability according to the 
provisions of 38 C.F.R. § 3.385 and, if so, if there is at 
least a 50 percent probability or greater (at least as likely 
as not) that he has bilateral hearing loss as a result of 
active service.

On remand the AMC/RO also should obtain and associate with 
the claims file any outstanding private or VA medical records 
connected with the Veteran's claim for service connection for 
bilateral hearing loss.  The Board notes that as of December 
2006 there were no VA outpatient treatment records found for 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request the 
names, addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the Veteran for 
his claimed hearing loss, and whose 
records are not found within the claims 
file.  After the Veteran has signed any 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative should be notified of 
unsuccessful efforts to procure records in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA audiological 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner is requested to provide an 
opinion as to whether the Veteran 
currently has a hearing loss disability 
under the provisions of 38 C.F.R. § 3.385 
and, if so, whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran has 
bilateral hearing loss as a result of 
active service.  

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of any notification must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for bilateral hearing loss 
should be reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




